Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The Speaker of the House of Representatives having signed several enrolled bills, I am directed to bring them to the Senate, for the signature of the Vice President.The House of Representatives have passed a bill, entitled “An act for the relief of David Cook,” in which they desire the concurrence of the Senate.
				
					
				
				
			